ON REHEARING
PER CURIAM.
We granted a rehearing in this matter to ascertain whether or not our judgment was correct in dismissing the appeal of the Plaintiff-Appellant, Jeannie M. Cupp. We conclude that we were in error.
A check of the records in the Clerk’s office of this Court revealed that no appeal by the Plaintiff-Appellant, Jeannie M. Cupp, was ever filed in this Court. The transcript in this case also revealed that the Clerk of the District Court did not transmit Mrs. Cupp’s appeal to this Court due to her failure to pay costs, and that the only appeal transmitted in this case was that of Liberty Mutual Insurance Company, whose appeal we failed to make any mention of in the original judgment. Since the Plaintiff-Appellant’s appeal was never lodged with this Court, we had no jurisdiction to decide this appeal.
On rehearing we were informed by counsel for the Plaintiff-Appellant, Mrs. Cupp, that the costs of Mrs. Cupp’s appeal have since been paid, and that the record and costs of filing the record was in the process of being forwarded to this Court. Since no party had filed a Motion to Dismiss this appeal under Article 2126 C.C.P. in the District Court, upon the Clerk’s acceptance of the payment of costs, the question of costs became moot.
We will render judgment on this matter at a later date after the appeal has been lodged with this Court. We will also at that time act upon Liberty Mutual’s appeal in this case.
For the reasons assigned, our previous judgment in this case dated April 29, 1986 is hereby reversed and set aside.
REVERSED AND RENDERED.